Exhibit 99.1 News Release Republic First Bancorp, Inc. January 20, 2011 REPUBLIC FIRST BANCORP, INC. REPORTS PROFIT FOR FOURTH QUARTER 2010 Philadelphia, PA, January 20, 2011 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the period ended December 31, 2010. During the fourth quarter of 2010, the Company recorded net income of $159,000, or $0.01 per share, compared to a net loss of $2.4 million, or $0.23 per share, for the fourth quarter of 2009. “Our strategy executed over the course of the current year has resulted in improved quality on the balance sheet and a stronger capital position,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer. “Non-performing loans have trended lower for the last two quarters after increasing through the period ended June 30, 2010.” During 2010, the Company completed several positive initiatives.“We are very pleased with the progress we’ve made to strengthen the Bank and place ourselves in a position to capitalize on opportunities for growth,” said Madonna. “We believe that our customer-focused retail model will continue to turn our customers into fans and build a successful franchise for shareholders.” Highlights for the Year Ended December 31, 2010 Ø Raised $30 million in new capital through a common stock offering increasing total Shareholders’ Equity to $88.1 million at December 31, 2010 Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 14.93% and a Tier I Leverage Ratio of 11.01% at December 31, 2010. Ø Completed re-branding to the name Republic Bank Ø Successfully opened first “new look” store in Haddonfield, New Jersey Ø Repositioned the balance sheet and shifted focus to low-cost core deposit growth Ø Reduced non-performing loan balances for a second consecutive quarter after reaching a peak during the second quarter of 2010 Ø Tangible book value per share as of December 31, 2010 was $3.39 1 Income Statement The Company reported net income of $159,000, or $0.01 per share, for the three months ended December 31, 2010, compared to a net loss of $2.4 million, or $0.23 per share, for the three months ended December 31, 2009. The net loss recorded during the fourth quarter of 2009 was mainly attributable to an impairment charge on investment securities and a one-time adjustment of FDIC insurance premiums, neither of which impacted the fourth quarter of 2010. Net interest income increased to $7.2 million during the quarter ended December 31, 2010, compared to $7.0 million for the quarter ended December 31, 2009.The Company continues to lower its cost of funds as evidenced by a decrease of 58 basis points to 1.05% for the three months ended December 31, 2010, as compared to 1.63% in the same prior year period. Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description December 31, December 31, % Change September 30, % Change Total assets $ $ %) $ (7 %) Total loans (net) %) (3 %) Total deposits %) (8 %) Total core deposits * (2
